          Case 2:19-cv-00048-NDF Document 1 Filed 03/08/19 Page 1 of 16


                                                                                FILED
                                                                          li.S. DISTRICT COURT
                                                                      DiSTRiCTOrWYQMiMG

                                                                      201!;liAR-8 AMIi^oG

                                                                     5TEPHAM TiARRIS. CLERK
R. Daniel Fleck - Wyo. Bar #6-2668
M. Kristeen Hand - Wyo. Bar #6-3544
THE Spence Law Firm,LLC
15 South Jackson
P.O. Box 548
Jackson, WY 83001
(307)733-7290
(307)733-5248 facsimile

Attorneysfor Plaintiff

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF WYOMING


JIMMIE G. BILES,JR., MD,

        Plaintiff,
                                                             CIVIL NO. l^cv                 F
                V.



JOHN H. SCHNEIDER,JR.;
MICHELLE R. SCHNEIDER;
and MEDPORT,LLC.

        Defendants.


       COMPLAINT,REQUEST FOR TEMPORARY RESTRAINING ORDER and
           PRELIMINARY INJUCTION,and DEMAND FOR JURY TRIAL




                                         Introduction

        This is an action to enforce a contract resolving prior litigation before this Court titled

Biles V. Schneider, No. 2:ll-cv-00366-NDF (D. Wyo. dismissed June 18, 2012); and Biles v.

Fallon, No. 2:n-cv-00294-NDF (D. Wyo. dismissed June 18, 2012). Plaintiff, by and through
his counsel, R. Daniel Fleck and M. Kristeen Hand of The Spence Law Firm, LLC, for his

claims for relief against the Defendants states and alleges as follows:
         Case 2:19-cv-00048-NDF Document 1 Filed 03/08/19 Page 2 of 16




                                            Parties


1.   Plaintiff Jimmie G. Biles, Jr., MD is a resident and domiciliary of Wyoming who is a

     citizen of Wyoming for the purpose of determining diversity.

2.   Defendant John H. Schneider, Jr., is a resident and domiciliary of California who is a

     citizen of California for the purpose of determining diversity. Upon information and belief,

     he is currently residing at the Metropolitan Correctional Center in San Diego, California, as

     an inmate. Upon information and belief, he was a resident and domiciliary of California

     immediately prior to his incarceration in Califomia. John H. Schneider, Jr., signed the

     settlement agreement resolving Biles v. Schneider, No. 2:ll-cv-00366-NDF and Biles v.

     Fallon, No. 2:1 l-cv-00294-NDF on May 12, 2012.

3.   Defendant Michelle R. Schneider is a resident and domiciliary of Califomia who is a

     citizen of Califomia for the purpose of determining diversity. Michelle R. Schneider

     signed the settlement agreement resolving Biles v. Schneider, No. 2:1 l-cv-00366-NDF and

     Biles V. Fallon, No. 2:1 l-cv-00294-NDF on May 12,2012.

4.   The Schneiders are husband and wife.

5.   Defendant Medport, LLC (hereinafter "Medport") is a Wyoming limited liability company

     registered to do and doing business in Wyoming. Upon information and belief, the

     members of Medport are Defendeuit John H. Schneider, Defendant Michelle R. Schneider,

     Brandon Schneider and Kathleen Burrows.




Complaint
Page 2 OF 16
         Case 2:19-cv-00048-NDF Document 1 Filed 03/08/19 Page 3 of 16




6.    Upon information and belief, Medport member Brandon Schneider is a resident and

      domiciliary of Rhode Island or California, and is a citizen of Rhode Island or California for

      the purpose of determining diversity.

7.    Upon information and belief, Medport member Kathleen Burrows is a resident of

      California and domiciliary of California, and is a citizen of California for the purpose of

      determining diversity.

8.    Upon information and belief, no member of Medport is a citizen of Wyoming.

9.    Hereinafter, Defendants John H. Schneider, Michelle R. Schneider, and Medport may be

      referred to as "the Schneider Defendants."


10. At all times material. Defendant John H. Schneider controlled, or had the ability to control,

      the Schneider Defendants.


11. Upon information and belief, at all times material, Defendant Medport, by and through its

      member(s), including John H. Schneider, controlled a website titled "Healthcare-

      Malpractice.com."

12. Healthcare-Malpractice.com lists its address as 315 S. Coast Hwy 101, Ste. U102

      Encinitas, CA 92024.

13. Defendant Medport also lists an office at 315 S. Coast Hwy 101, Ste. U102 Encinitas, CA

      92024, with the Wyoming Secretary of State.

14.   Defendant John H. Schneider also lists his address on various internet sites as 315 S. Coast

      Hwy 101, Ste. U102 Encinitas, CA 92024.



Complaint
Page 3 OF 16
         Case 2:19-cv-00048-NDF Document 1 Filed 03/08/19 Page 4 of 16




15. John H. Schneider has been the registered agent of Medport at various times in its

     existence.


16. Defendant Medport, as a legal entity, can act only through its employees, servants and

     agents. As the employer or principal of those who set policy and played either an active or

     passive role In the supervision of Its employee(s) and/or agent(s), Medport Is responsible

     for the tortlous and punitive acts of Its member(s), principals, agents, servants, and

     employees wherein they Intentionally, recklessly and/or negligently disparaged and/or

     committed tortlous and punitive acts against Plaintiff Jlmmle Biles, MD.

17. All allegations made In this Complaint against Defendants collectively shall mean

     allegations against any one Defendant or any combination of Defendants.

                                   Jurisdiction & Venue


18. Plaintiff incorporates by reference all other paragraphs of this Complaint.

19. This Court has subject matter Jurisdiction over this action pursuant to 28 U.S.C. §

     1332(a)(1) because the suit Is between citizens of different states, and the amount In

     controversy exceeds seventy-five thousand dollars ($75,000), exclusive of Interest and

     costs.


20. Medport is authorized to do and is doing business In Wyoming.

21. The contract John H. Schneider and Michelle R. Schneider breached was formed In

     Wyoming,and was a consequence of prior litigation In Wyoming.




Complaint
Page 4 OF 16
         Case 2:19-cv-00048-NDF Document 1 Filed 03/08/19 Page 5 of 16




22. The disparaging statements forming the basis of this action were focused on Wyoming and

     published by the Schneider Defendants in Wyoming.

23. The Schneider Defendants specifically and deliberately targeted an audience in Wyoming,

     and the disparaging statements were intended to and did injure Plaintiff Jimmie G. Biles, a

     resident of Wyoming,and his Wyoming business.

24. Healthcare-Malpractice.com was created by the Schneider Defendants specifically to

     provide a launch pad for their attacks on their foes, including Plaintiff Jimmie G. Biles and

     his Wyoming business, which is imiquely tied to Wyoming and serves many Wyoming

     residents. The site also contains defamatory attacks on many other Wyoming residents and

     enemies of the Schneider Defendants, including his medical malpractice victims, the

     Wyoming Medical Board,and physicians who commented on his poor patient outcomes.

25. This Court has personal jurisdiction over the Schneider Defendants because they have

     purposefully directed their activities at a resident of Wyoming, and this action arises out of

     their contacts with Wyoming and the prior litigations in this Court.

26. Pursuant to 28 U.S.C. § 1391, the proper venue for this cause of action is the United States

     District Court for the District of Wyoming since this is the judicial district where a

     substantial part ofthe events giving rise to the claim occurred.

                           Statement of Facts and Conspiracy

27. Plaintiff incorporates by reference all other paragraphs of this Complaint.




COMPLAINT
Page 5 of 16
         Case 2:19-cv-00048-NDF Document 1 Filed 03/08/19 Page 6 of 16




28. Defendant John H. Schneider is a disgraced former neurosurgeon, now serving time in a

      federal prison for committing bankruptcy fraud. Defendant John H. Schneider lost his

      license to practice medicine in 2014.

29.   In 2011, Defendant John H. Schneider conspired with Lisa Fallon to defame and cause

      emotional distress to Plaintiff Jimmie G. Biles, and to injure him both personally and

      professionally. Dr. Biles sued Defendant John H. Schneider and Defendant Michelle R.

      Schneider based on various causes of action in this Court, in the action styled Biles v.

      Schneider, No. 2:ll-cv-00366-NDF (D. Wyo. dismissed June 18, 2012). Dr. Biles sued

      Lisa Fallon for conspiring with Defendant John H. Schneider in an action styled Biles v.

      Fallon, No. 2:1 l-cv-00294-NDF(D. Wyo. dismissed June 18,2012).

30. During the course of the Biles v. Schneider and the Biles v. Fallon actions, an investigation

      revealed Defendant John H. Schneider engaged in shocking misconduct with Lisa Fallon

      during the pendency of those Court proceedings, including but not limited to: counseling

      Lisa Fallon to lie under oath, counseling her to lie to United States Magistrate Judge Scott

      Skavdahl, encouraging and counseling her to destroy evidence, and offering a bribe in

      exchange for her misconduct. Defendants in those actions, one or all of them, set out on a

      course of conduct with the intention of publishing false statements about the Plaintiff

      Jimmie G. Biles in an attempt to destroy his credibility as a medical doctor, destroy his

      reputation in the Wyoming community, and destroy his Wyoming medical practice.

      Following the revelation of his misconduct, the matter was settled with Defendants John H.



Complaint
Page 6 OF 16
         Case 2:19-cv-00048-NDF Document 1 Filed 03/08/19 Page 7 of 16




     Schneider, Michelle Schneider, and Lisa Fallen. The settlement agreement was formalized

     in a written contract (hereinafter "the contract").

31. The contract settled the matter and provided for a dismissal of the pending lawsuits.

     Further, the contract required confidentiality as to the details of the settlement and any

     matters not in the Court files/documents or newspapers (Contract 1[3); contained a

     liquidated damages clause for violation of confidentiality (Contract T|3); required that the

     parties may not disparage each other or use surrogates or other entities to disparage

     (Contract ^6); provided for attorneys' fees for enforcement of the contract to the prevailing

     party (Contract 1[11); contained a clause to bind all agents and other entities associated with

     John H. Schneider (Contract 1[12); and contained a Wyoming choice of law clause

     (Contract 1|13.) Defendant John H. Schneider signed the contract on behalf of himself and

     other entities, as did Defendant Michelle R. Schneider.

32. Upon information and belief, on February 21, 2019, Defendant John H. Schneider began a

     prison term in the Metropolitan Correctional Center in San Diego, California, which was

     the result of his guilty plea to bankruptcy fraud.

33. On or about February 22, 2019, Plaintiff Jimmie G. Biles was alerted by many residents of

     the Big Horn Basin in Wyoming that a website titled "Healthcare-Malpractice.com" posted

     disparaging information about him on Facebook and on the internet generally.

34. The posting included, but was not limited to, defamatory material, disparaging material,

     material casting aspersions on Plaintiff Jimmie 0. Biles as a Wyoming physician and

     businessman, and confidential documents (as defined by the contract) associated with the

COMPLAINT
Page 7 OF 16
         Case 2:19-cv-00048-NDF Document 1 Filed 03/08/19 Page 8 of 16




     settlement and the underlying case. The material accused Plaintiff Biles of various crimes,

     deviant acts, professional misconduct, and personal misconduct.

35. The purpose of the posting was to damage Plaintiff personally and professionally, breach

     the contract, disparage and defame Plaintiff, deprive Plaintiff of his bargained for rights

     under the contract, and intentionally cause Plaintiff and his family emotional distress.

36. Upon information and belief, Healthcare-Malpractice.com is owned and/or controlled and

     operated by the Schneider Defendants.

37. Upon information and belief, the Schneider Defendants posted, or through surrogates and

     other entities caused to be posted, the disparaging information on Facebook and the internet

     generally.

38. The Schneider Defendants developed and created the disparaging content and information

     on Facebook and the internet generally.

39. Upon information and belief, the Schneider Defendants conspired to breach the contract, to

     disparage Plaintiff Jimmie G. Biles, and to cause Plaintiff emotional distress by and

     through the posting.

40. The Schneider Defendants intended to benefit economically from their conspiracy and/or

     cause the Plaintiff to suffer financially.

                                     First Cause of Action
                                      Breach of Contract




41. Plaintiff incorporates by reference all other paragraphs of this Complaint.


Complaint
Page 8 OF 16
         Case 2:19-cv-00048-NDF Document 1 Filed 03/08/19 Page 9 of 16




42. The contract to resolve the underlying litigation was effective May 12, 2012. The contract

     settled the matter and provided for a dismissal ofthe pending Wyoming lawsuits.

43. Material terms to the contract include the following: confidentiality as to the details of the

     settlement and any matters not in the Court files or newspapers (Contract 1|3); a liquidated

     damages clause for violation of confidentiality (Contract ^3); that the parties may not

     disparage each other or use surrogates or other entities to disparage (Contract ^[6);

     attorneys' fees for enforcement of the contract to the prevailing party (Contract ^11); a

     clause to bind all agents and other entities associated with John H. Schneider (Contract

     ^12); and a Wyoming choice oflaw clause (Contract 113.)

44. By posting the material on Facebook and on the internet the Schneider Defendants revealed

     confidential information as defined in the contract, and further disparaged Plaintiff,

     inflicted emotional distress on Plaintiff, and hurt Plaintiff personally and professionally.

45. The revelation of confidential information and the disparaging nature of the posts was a

     clear and intentional breach of the contract, and is causing continuing and immediate harm

     to the Plaintiff.


46. Every contract contains a covenant of good faith and fair dealing. The Schneider

     Defendants' actions breached the covenant of good faith and fair dealing, and the breach

      was intentionally committed to injure Plaintiffs' rights to receive the benefit of his

     agreement.

47. The Schneider Defendants breached the covenant of good faith and fair dealing by taking

     actions that intentionally disparaged Plaintiff.

Complaint
Page 9 OF 16
        Case 2:19-cv-00048-NDF Document 1 Filed 03/08/19 Page 10 of 16




48. The Schneider Defendants breached community standards of decency, fairness, and

     reasonableness.


49. The breach ofthe contract has caused damage to Plaintiff.

50. The breach ofthe covenant ofgood faith and fair dealing has caused Plaintiff damages.

51. The damages include the costs and fees associated with this action to enforce the contract,

     as required by the contract.

52. Defendant John H. Schneider posted the disparaging information, or acting through

     surrogates or other entities under his control, caused others to post the information on his

     behalf. If performed by others on behalf of Defendant John H. Schneider, these agents

     were acting under the express, implied, or apparent authority granted by their principal.

     Defendant John H. Schneider.


53. The Schneider Defendants' acts were reckless, intentional, willful, and wanton, and done

     with malice approaching a crime.

54. The Schneider Defendants, acting in a conspiracy, are jointly and severally liable for their

     tortious and punitive conduct.

55. The Schneider Defendants, acting as a principal, are vicariously liable for the tortious and

     punitive conduct of its agent(s).

56. The Schneider Defendants' conduct is so outrageous in character and so extreme in degree

     as to go beyond all possible bounds of decency, and is to be regarded as atrocious and

     utterly intolerable in a civilized community.

57. The Schneider Defendants' conduct caused Plaintiff damage.

Complaint
PAGE 10 OF 16
        Case 2:19-cv-00048-NDF Document 1 Filed 03/08/19 Page 11 of 16




                                Second Cause of Action
                      Intentional Infliction of Emotional Distress


58. Plaintiff incorporates by reference ail other paragraphs of this Complaint.

59. The intentional and reckless acts and omissions of the Schneider Defendants, as alleged

     herein, amount to extreme and outrageous conduct, which resulted in severe emotional

     distress to Plaintiff.

60. The Schneider Defendants' conduct is so outrageous in character and so extreme in degree

     as to go beyond all possible bounds of decency, and is to be regarded as atrocious and

     utterly intolerable in a civilized community.

61. As a direct and proximate result of the Schneider Defendants' intentional infliction of

     emotional distress on Plaintiff, Plaintiff has suffered severe emotional distress for which

     the Schneider Defendants are responsible.

62. The acts of the Schneider Defendants were reckless, intentional, willful, and wanton, and

     done with malice approaching a crime.

63. The Schneider Defendants, acting in a conspiracy, are jointly and severally liable for their

     tortious and punitive conduct.


                                   Third Cause of Action
                                      Joint Enterprise


64. Plaintiff incorporates by reference all other paragraphs of this Complaint.




Complaint
Page 11 OF 16
        Case 2:19-cv-00048-NDF Document 1 Filed 03/08/19 Page 12 of 16




65. The Schneider Defendants intentionally and recklessly engaged in a joint enterprise to

     breach the contract, disparage Plaintiff, and inflict emotional distress, and otherwise injure

     the Plaintiff through an agreement, either express or implied.

66. The Schneider Defendants intentionally and recklessly engaged in a common purpose to

     disparage and otherwise injure the Plaintiff, seeking as a result, a benefit to be shared

     among the members of the joint enterprise.

67. The Schneider Defendants enjoyed an equal right to a voice in the direction of the

     enterprise, which gave each Defendant equal right ofcontrol.

68. As a direct and proximate cause of the tortious and punitive conduct and conspiracy

     between the members of the joint venture. Plaintiff was injured.

69. The Schneider Defendants are jointly and severally liable for the injuries caused as a result

     oftheir joint venture.

     Request for a Temporary Restraining Order and Preliminary Injunction

70. Plaintiff hereby requests a Temporary Restraining Order and Permanent Injunction against

     the Schneider Defendants, requiring them to remove all information regarding Plaintiff

     from any and all internet sites, including but not limited to Facebook and Healthcare-

     Malpractice.com.

71. Plaintiff has a substantial likelihood of prevailing on the merits. The contract at issue

     clearly specified all expectations regarding the continuing conduct of the parties. The

     Schneider Defendants, on the day prior to Defendant John H. Schneider's prison term,

     intentionally breached the contract in an effort to cause Plaintiff injury and damage.

Complaint
Page 12 of 16
        Case 2:19-cv-00048-NDF Document 1 Filed 03/08/19 Page 13 of 16




72. Plaintiff is a practicing Orthopedic Surgeon in a small Wyoming community. Allowing the

     disparaging information to remain on the internet will cause irreparable harm unless

     the injunction is issued. Further, money damages may be inadequate in this matter as

     Defendant John H. Schneider is imprisoned and has recently claimed bankruptcy.

73. The opposing party has engaged in intentionally provocative acts for no reason other than

     to inflict injury and damage the Plaintiff. The contract ending the litigation in this Court

     was breached solely to damage Plaintiff and his business. The temporary restraining order

     and preliminary injunction will cause no harm whatsoever to the opposing parties.

74. The injunction will have no negative effect on the public interest. The matters posted are

     disparaging and were the subject of prior litigation. Removing the inappropriate matters

     from the internet will insure the public is not provided false and misleading information

     and will enforce the validity and sanctity of settlement agreements.

75. Plaintifffurther requests the contract be enforced and the Schneider Defendants be

     enjoined from all future activities designed to disparage or injure Plaintiff.

                                            Damages


76. As a direct and proximate result of the Schneider Defendants' actions concerning Plaintiff,

     as described herein, Plaintiffs damages are presumed by the contract and as a matter of

     law.


77. As a direct and proximate result of the reckless, willful, wanton and intentional conduct of

     the Schneider Defendants as described herein. Plaintiff has incurred the following

     damages:

Complaint
Page 13 of 16
        Case 2:19-cv-00048-NDF Document 1 Filed 03/08/19 Page 14 of 16




          (a) General damages,including injury to reputation, loss ofcredibility among peers,

                patients and the public, and all other general damages;

          (b) Lost business, past and future;

          (c) Loss of profits, past and future;

          (d) Loss of earning capacity;

          (e) Loss of enjoyment oflife, past and future;

          (f)   Emotional pain and suffering, including anxiety, depression and other mental

                suffering, past and future;

          (g) Exemplary and punitive damages as a result of the malicious, intentional,

                willful, wanton and reckless conduct of the Schneider Defendants as described

                herein.


          (h) Attorney fees and costs of this action, as required by the contract; and

          (i)   Such other relief as the Court deems equitable and proper.

          WHEREFORE,Plaintiff requests the following relief:

            1. Judgment against the Schneider Defendants for damages presumed as a result of

                the breach of contract, and the breach of the covenant of good faith and fair

                dealing.

            2. Judgment against the Schneider Defendants for general damages in an amount

                consistent with the allegations contained herein and to be proven at trial.

            3. Judgment against the Schneider Defendants for special damages in an amount

                consistent with the allegations contained herein and to be proven at trial.

Complaint
Page 14 of 16
        Case 2:19-cv-00048-NDF Document 1 Filed 03/08/19 Page 15 of 16




            4. Judgment against the Schneider Defendants for exemplary and punitive

                damages in an amount consistent with the allegations contained herein and to be

                proven at trial.

            5. Judgment against the Schneider Defendants for liquidated damages, costs,

                interest, and such other and further relief as the Court deems just and

                reasonable.


            6. A temporary restraining order and preliminary injunction removing all material

                in question from the internet, including Facebook and Healthcare-

                Malpractice.com. Additionally, a continuing order prohibiting the Schneider

                Defendants from any and all future activities designed to disparage or injure

                Plaintiff.




       DATED this 6th day of March,2019.



                                           R. Daniel Fleck - Wyo, Bar #6-2668
                                           M. Kristeen Hand - Wyo. Bar #6-3544
                                           The Spence Law Firm,LLC
                                           15 South Jackson
                                           P.O. Box 548
                                           Jackson, WY 83001
                                           (307)733-7290
                                           (307)733-5248 facsimile


                                           Attorneysfor Plaintiff



Complaint
Page 15 of 16
         Case 2:19-cv-00048-NDF Document 1 Filed 03/08/19 Page 16 of 16




                                   Demand for Jury Trial



       COMES NOW the Plaintiff, by and through counsel, and requests this matter be tried to a

jury and submits the requisite fee herewith.


       DATED this 6"* day of March,2019.



                                               R. Danfiel Meek - Wyo,Bar #6-2668
                                               M. Kristeen Hand - Wyo. Bar #6-3544
                                               The Spence Law Firm,LLC


                                               Attorneysfor Plaintiff




COMPLAtNT
Page 16 of 16
